
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6205
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 16, 2010
			Received
		
		
			December 22, 2010
			Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 1449 West Avenue in Bronx, New York, as the
		  Private Isaac T. Cortes Post Office.
	
	
		1.Private Isaac T. Cortes Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 1449 West Avenue in Bronx, New York, shall be known and
			 designated as the Private Isaac T. Cortes Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Private
			 Isaac T. Cortes Post Office.
			
	
		
			Passed the House of
			 Representatives December 15, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
